Attachment to Advisory Action
Applicants’ amendment filed 6/7/2021 has been fully considered; however, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search.
With respect to new issues, independent claim 1 has been amended to include at least one polymer selected from the group consisting of thermoplastic and elastomeric polymers. Additionally, claim 8 has been amended to broaden the range of alkyol groups from C1-C3 alkyl groups to C1 to C30 alkyl groups. It is the examiner's position that this is a new issue since this combination was not presented before, i.e., claims dependent on 1 were not presented before with this combination. Therefore, the amendment would require further consideration and/or search.
Applicant’s proposed amendment of claim 8 would be sufficient to overcome the 112 4th paragraph rejection over claim 4.
Applicant’s response filed 6/7/2021 has been fully considered but is not persuasive.
Applicant argues that Haire ‘028 is non-analogous art because Haire ‘028 is directed to a lubricating oil composition while the instant invention is directed to thermosetting or elastomeric polymeric compositions.
This is not persuasive. As noted in the rejection, Haire ‘028 teaches polymers such as polymethyl methacrylate can be added (¶49-50) which is a thermoplastic which would make the lubricating oils of Haire ‘028 a thermoplastic polymer composition. There is no recitation in the claims that the thermoplastic/elastomeric polymers of the instant invention need be present in a major proportion or that the composition cannot be a liquid (oil). Therefore, the instant invention is not limited to such narrow scope (where liquid compositions are excluded) as argued by the 
Additionally, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the instant application is concerned with using organopolysulfides to stabilize polymer compositions (abstract, pg. 1, ln. 10-14). Haire ‘028 seeks to improve the shelf life of compositions (¶2) and measures the oxidation at elevated temperatures and periods of time (Table 3). This indicates that Haire ‘028 is concerned with the stabilization of compositions. Thus, Haire ‘028 s reasonably pertinent to the particular problem (stabilization) with which the applicant was concerned.
Applicant’s discussion with respect to Igarashi ‘212 does not provide any additional arguments.
The Applicant’s arguments are not persuasive because (1) the prior art teaches addition of thermoplastic polymers to the lubricating oil which would make the lubricating oil a thermoplastic polymer composition and fall in the scope of the instant invention and (2) the prior art is reasonably pertinent to the instant invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764